        Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

FREDERIQUE LEVY AS LIQUIDATOR FOR
GETMA INTERNATIONAL,
NECOTRANS HOLDING,
GETMA INTERNATIONAL                                  Civil Action No. __________________
INVESTISSEMENTS, AND
NCT INFRASTRUCTURE & LOGISTIQUE,
MJA Selafa
102 rue du faubourg Saint-Denis
75010 Paris, France, AND

XAVIER BROUARD AS LIQUIDATOR FOR
GETMA INTERNATIONAL,
NECOTRANS HOLDING,
GETMA INTERNATIONAL
INVESTISSEMENTS, AND
NCT INFRASTRUCTURE & LOGISTIQUE,                     PETITION TO ENFORCE
SCP Brouard Daudé                                    ARBITRAL AWARD
34 rue Sainte-Anne
75001 Paris, France,

                     Petitioners,

                        v.

THE REPUBLIC OF GUINEA,
Minister of State in Charge of Foreign Affairs and
Guineans Abroad
The Ministry of State in Charge of Foreign Affairs
and Guineans Abroad
Quartier Almamya
Face Port Autonome de Conakry
Commune de Kaloum
B.P. 2519
Conakry, Republic of Guinea,

                     Respondent.
            Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 2 of 14



       For their Petition, Mme. Frederique Levy and M. Xavier Brouard (“Petitioners”) as

Liquidators of Getma International, Nectorans Holding, Getma International Investissements,

and NCT Infrastructure & Logistique (together, the “Getma Entities”), by and through the

undersigned counsel states as follows:

                                  NATURE OF THE ACTION

       1.       Petitioners bring this action to enforce an arbitral award (the “Award”) of

$841,886.18 in U.S. Dollars (“USD”) plus interest issued in the International Centre for the

Settlement of Investment Disputes (“ICSID”) Case No. ARB/11/29 against Respondent, the

Republic of Guinea (“Guinea”). A true and correct copy of the Award translated to English is

attached as Exhibit 1 to the Declaration of Daniel Morris (“Morris Decl.”), which is filed

herewith. A true and correct copy of the Award as originally issued in French is attached as

Exhibit 2 to the Morris Decl.

       2.       The Award was rendered in Getma Entities’ favor following arbitration

proceedings conducted in accordance with the Convention on the Settlement of Investment

Disputes between States and Nationals of Other States (the “ICSID Convention”). The Award

imposed pecuniary obligations on Guinea as follows:

                a.     $278,246.18 to indemnify the Getma Entities for the prejudice linked to

crisis management1 (id. ¶ 431; § IX(E));




1
 The Award sentenced Guinea to pay €248,834. To convert €248,834 to $278,246.18, we
applied the exchange rate of 1.1182, the Euro-to-U.S. Dollar currency exchange rate as of
August 16, 2016, the date of the Award.



                                                 2
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 3 of 14



               b.      $223,640 to indemnify the Getma Entities for the prejudice linked to the

non-restitution of a portion of the requisitioned goods (the “Non-Restitution”)2, 3 (id. ¶ 448-49; §

IX(F));

               c.      Interest capitalized annually on the foregoing amounts accruing from

March 8, 2011 until September 30, 20134 and from June 17, 2014 up to the date of effective full

payment5, which totals over $374,764.91 as of the date of the filing of this Petition (id. ¶ 465; §

IX(G)); and

               d.      $340,000 to compensate the Getma Entities for 40% of the cost of

arbitration. Id. ¶ 478; § IX(H).



2
  The award sentenced Guinea to pay €200,000. To convert €200,000 to $223,640, we applied
the exchange rate of 1.1182, the Euro-to-U.S. Dollar currency exchange rate as of August 16,
2016, the date of the Award.
3
  In a separate proceeding before the OHADA Court of Justice and Arbitration (the “CCJA”), the
CCJA awarded the amount of €210,070 ($234,900.27 USD). Thus, the Award also held that “if
Petitioner obtains, notwithstanding its annulment, the enforcement of the CCJA award and the
payment of €210,070 which the CCJA Tribunal awarded to it for the same prejudice, the amount
already received for this prejudice will be deducted from the amount awarded here in the same
capacity.” Award at § IX(F). To date, pursuant to a Judgment from the Court of Appeals of Paris
dated January 10, 2019, Petitioners have garnished and received payment of €165,517 out of a
total €41,447,616.62 CCJA award (the “CCJA Award”). Petitioners contend that the €165,517
payment is attributable to portions of the CCJA Award not pertaining to the Non-Restitution,
such that there is no double-recovery here.

A true and correct copy of the June 13, 2014 Letter from counsel for Getma International to
counsel for Republic of Guinea demonstrating a request for payment of the CCJA Award is
attached as Exhibit 3 to the Morris Decl. A true and correct copy of the June 16, 2014 Letter
from counsel for Republic of Guinea to counsel for Getma International confirming receipt of the
June 13, 2014 Letter is attached as Exhibit 4 to the Morris Decl. A true and correct copy of the
January 10, 2019 Judgment from the Court of Appeals of Paris is attached as Exhibit 5 to the
Morris Decl.
4
  8.7% per annum interest capitalized annually on $501,886.18 from March 8, 2011 until
September 30, 2013 totals $120,103.38.
5
  8.7% per annum interest capitalized annually on $501,886.18 from June 17, 2014 to the date of
this filing (August 1, 2019) totals $254,661.52.


                                                  3
              Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 4 of 14



         3.       To date, Guinea has not paid any portion of the Award.6

         4.       Pursuant to Article 54 of the ICSID Convention and 22 U.S.C. § 1650a, arbitral

awards issued under the ICSID Convention are not subject to collateral attack and must be

enforced in the same manner and given the same full faith and credit as if the award were a final

judgment of a court in the United States.

         5.       Accordingly, Petitioners request that this Court: (i) enter an order enforcing the

Award in the same manner as a final judgment issued by a court in the United States, (ii) enter

judgment in Petitioners’ favor in the amount of $841,886.18 USD, together with interest from

March 8, 2011 until September 30, 2013 and from June 17, 2014 up to the date of effective full

payment at the rate of 8.7% per annum, capitalized annually on the amount of $501,886.18; and

(iii) awarding Petitioners such other and further relief as this Court may find just and proper.

                                            THE PARTIES

         6.       Petitioners are the Liquidators of Necotrans Holding (f/k/a NCT Necotrans) and

its wholly-owned subsidiaries Getma International and NCT Infrastructure & Logistique.

Petitioners are also the Liquidators of Getma International Investissements, a wholly-owned joint

subsidiary of Getma International and Necotrans Holding. Currently, all four Getma Entities are

in liquidation proceedings pursuant to a judgment issued by the Commercial Court of Paris dated

September 12, 2017. Pursuant to L.L. 641-4 and 622-20 of the French Commercial Code,

Petitioners have the sole standing to act in the name and collective interest of the Getma Entities.

         7.       By an Order dated December 11, 2018, the Commercial Court of Paris authorized

Dentons US LLP to act in a recovery action against Guinea.




6
    See supra n.3.


                                                    4
              Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 5 of 14



         8.       Petitioner Frederique Levy is an Administrator with MJA Selafa, which has its

offices at 102 rue du faubourg Saint-Denis, 75010 Paris, France.

         9.       Petitioner Xavier Brouard is an Administrator with SCP Brouard Daudé, which

has its offices at 34 rue Sainte-Anne 75001 Paris, France.

         10.      Necotrans Holding is a French simplified joint stock company with registered

offices at 40 avenue Georges V, 75008 Paris.

         11.      Getma International is a French simplified joint stock company, with registered

offices at 66 rue Pierre Charron, 75008 Paris. Getma International is a wholly-owned subsidiary

of Necotrans Holding.

         12.      Getma International Investissements is a French simplified joint stock company

with registered offices at 66 rue Pierre Charron, 75008 Paris. On October 31, 2008, Getma

International and Necotrans Holding created a joint subsidiary in Paris, Getma International

Investissements, registered on November 13, 2008. Award ¶ 52.

         13.      NCT Infrastructure & Logistique is a French simplified joint stock company with

registered offices at 66 rue Pierre Charron, 75008 Paris. NCT Infrastructure and Logistique is a

subsidiary of Nectorans Holding created to specialize in “infrastructure such as they are to be

found in the port and railroad domains, but also concerning mining or oil logistics.” Id. ¶¶ 270-

271.

         14.      Respondent Guinea is a foreign state within the meaning of the Foreign Sovereign

Immunities Act (“FSIA”), 28 U.S.C. §§ 1330, 1332, 1391(f), 1441(d), and 1602-11. Guinea

signed the ICSID Convention on August 27, 1968 and deposited its instrument of ratification on

November 4, 1968. The ICSID Convention entered into force for Guinea on December 4, 1968.7


7
    Pursuant to Article 28(2) of the Investment Code of the Republic of Guinea,



                                                   5
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 6 of 14



                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction over this action under the FSIA because

this action is a “nonjury civil action against a foreign state” on a claim “with respect to which the

foreign state is not entitled to immunity” under the FSIA. 28 U.S.C. § 1330(a).

       16.     Pursuant to Section 1605(a)(1) of the FSIA, Guinea is not entitled to immunity

from this Court’s jurisdiction in an action to enforce an award issued pursuant to the ICSID

Convention because Guinea has waived any such immunity by agreeing to the ICSID

Convention. See Blue Ridge Investments, L.L.C. v. Republic of Argentina, 735 F.3d 72, 84 (2d

Cir. 2013) (holding that foreign country waives sovereign immunity under the FSIA “by

becoming a party to the ICSID Convention”).

       17.     Further, pursuant to Section 1605(a)(6) of the FSIA, Guinea is not immune from

suit because this is an action to enforce an arbitral award governed by the ICSID Convention,

which is a treaty in force in the United States for the recognition and enforcement of arbitral

awards. Id. at 85 (“To our knowledge, every court to consider whether awards issued pursuant to



               [. . .] disputes between the Guinean government and foreign
               nationals, on the application or interpretation of this Code, shall,
               unless otherwise agreed by the parties involved, finally settled by
               arbitration conducted:

                  In accordance with the agreement of 18 March 1985 for the
                   "Dispute Settlement of Investment Disputes between States and
                   Nationals of Other States" established under the auspices of the
                   International Bank for Reconstruction and the Development,
                   ratified by the Republic of Guinea November 4, 1986, or;

                  if the person or company concerned does not fulfill the
                   nationality requirements stipulated in Article 25 of the
                   Convention, in accordance with the regulations Additional
                   Facility approved on 27 September 1978 by the Administrative
                   Council of the International Center for Settlement Related
                   Investment Disputes (“ICSID”).


                                                  6
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 7 of 14



the ICSID Convention fall within the arbitral award exception [set forth in Section 1605(a)(6) of

the FSIA] has concluded that they do do.”).

       18.     In addition, this Court also has subject matter jurisdiction pursuant to 22 U.S.C. §

1650a(b), which provides that “[t]he district courts of the United States. . . shall have exclusive

jurisdiction over actions and proceedings” to enforce awards entered under the ICSID

Convention.

       19.     This Court has personal jurisdiction over Guinea pursuant to the FSIA, 28 U.S.C.

§ 1330(b).

       20.     Venue is proper in this Court pursuant to the FSIA, 28 U.S.C. § 1391(f)(4).

       21.     The Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 1-307 does not apply to

“enforcement of awards rendered pursuant to the [ICSID] convention.” 22 U.S.C. § 1650a(a). As

such, the FAA’s jurisdictional requirements do not apply to this Action.

                              THE DISPUTE AND THE AWARD

       22.     The Award arises out of the Getma Entities’ investment in the extension of a

container terminal (“Container Terminal”) in the Port of Conakry in Guinea. Award ¶ 39.

       23.     In March 2008, the Transport Ministry and the Autonomous Port of Conakry

(“APC”) issued a call for expression of interest to win a contract to extend and refurbish the Port

of Conakry Container Terminal. Following a period of bidding and submissions, Getma

International, along with its various commercial partners, was ultimately awarded the Agreement

for the Concession of the Container Terminal of the Autonomous Port of Conakry, which was

executed by Guinea and Getma International on September 22, 2008 (the “Concession

Agreement”). Id. ¶¶ 40-50.

       24.     In March 8, 2011—following the election of a new President Alpha Condé and

the appointment of a new Transport Minister, Guinea issued a Decree D/2011 071 through which


                                                  7
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 8 of 14



Guinea attempted to cancel the Concession Agreement and Additional Clause no. 1 purportedly

“due to the Concessionary’s failure to meet its obligations [. . .] with immediate effect and

without indemnification, at the expense, risk, and based on the fault of the companies [sic]

Getma International SAS” (the “Termination Decree”). Id. ¶¶ 83-89.

       25.     On March 9, 2011, the President of Guinea issued Decree D/2011 074 “for the

requisition of the personnel, facilities, real property and assets on the territory of the Republic of

Guinea of the Getma International SAS and Conakry Container Terminal companies” for a

period of 60 days (the “Requisition Decree”). Id. ¶ 88. That same day, on March 9, 2011, Getma

International and STCC had a bailiff’s report drawn up to report that police had “turned up” on

March 8, 2011 in front of their offices and had “instructed them to vacate and lock the premises,

prohibiting them from reopening them.” Id. ¶ 91.

       26.     Again on March 9, 2011, Getma International sent to the Transport Ministry a

letter containing, inter alia, “preliminary notice of change of law” in which it stated that the

Termination Decree and Requisition Decree constituted “a Change of Law and Acts of the Public

Authorities, impeding the proper functioning of the activities granted in the concession as per

article 32.5, paragraph 1 of the Concession Agreement”. Id. ¶ 92.

       27.     On March 22, 2011, Getma International provided notice of its protest against the

measures related to the Termination Decree and Requisition Decree as well as formal notice

requesting that Guinea minimize the effects of the change of law and of the acts of the Public

Authorities which impeded the smooth functioning of the activities granted in the concession and

the indemnifications stipulated in the Concession Agreement. Id. ¶ 96.

       28.     On May 4, 2011, Getma International sent a letter to the Transport Minister

containing “the strongest protests” concerning the Termination Decree and the Requisition




                                                   8
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 9 of 14



Decree. A brief memorandum was appended thereto, describing the history of the Concession

Agreement, and the requests for indemnification. Id. ¶ 98.

        29.     On June 30, 2011, the Minister of State in charge of Public Works and Transport

sent a letter to Getma International, accompanying Decree D/2011 187 of June 22, 2011

“containing a lifting of the requisition for the personnel, facilities, real property and assets of the

Getma International SAS and Conakry Container Terminal companies on the territory of the

Republic of Guinea” as per the decision of March 9, 2011 contained in Decree D/2011 74. The

letter asked Getma International “to come and recover all of [its] movables, real property… of

which [STCC] had the disposal”. Id. ¶ 100.

        30.     The Getma Entities commenced this Arbitration by submitting a Request for

Arbitration to ICSID, which ICSID received on September 29, 2011. Id. ¶ 9. In the Request for

Arbitration, the Getma Entities charged Guinea with multiple breaches of its obligations under

Article 5 and 6(1) of the Investment Code of the Republic of Guinea (the “Investment Code”)8,

and requested an award of restitution of the Getma Entities’ investments, compensation plus

interest, other relief as the Tribunal considered appropriate, and the legal fees and costs incurred

by the Getma Entities in the arbitral proceedings. Id. at ¶ 105.




8
  Article 5 of the Investment Code states: “The Guinean government does not take any
expropriation or nationalization of investments made by individuals or companies subject to the
cases of public interest recognized under the conditions provided by law. In the case of public
utility, measures of expropriation shall not be discriminatory and must provide for fair and
adequate compensation, the amount will be determined by rules and practices of international
law.”

Article 6(1) of the Investment Code states: “Subject to the laws and regulations of the Republic,
foreign natural and legal persons regularly established in Guinea receive the same treatment as
nationals of Guinea with regard to law and obligations relating to the exercise of their activities.”


                                                   9
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 10 of 14



        31.       On November 3, 2011, the Secretary-General of ICSID registered the Request for

Arbitration in accordance with Article 36(3) of the ICSID Convention.9 Id. ¶ 11. On February 2,

2012, a three-member ICSID arbitral tribunal (the “Tribunal”) was duly constituted. Id. ¶ 13.

        32.       The Tribunal held a hearing on jurisdiction on September 28, 2012 in Paris, the

record of which was submitted to both parties and to the arbitrators in draft form on October 2,

2012. Id. ¶ 17. Both Guinea and the Getma Entities were represented by counsel and fully

participated in the hearing.

        33.       The Tribunal issued its decision on jurisdiction on December 29, 2012. The

Tribunal declared that: (i) it did not have jurisdiction to rule on the effects of the termination of

the Concession Agreement as it related to the Getma Entities; (ii) it did have jurisdiction to rule

on the effects of the requisition and other alleged breaches of the Guinea Investment Code that

do not fall into the framework of the Concession Agreement as it related to the Getma Entities;

and (iii) the costs incurred by both parties and the Tribunal members would be decided at a later

date. Id. ¶ 18.

        34.       A Hearing on the Merits was held before the Tribunal in Paris, France from

November 23 to 25, 2015. Id. at ¶ 29. Both Guinea and the Getma Entities were represented by

counsel and fully participated in the hearing.

        35.       On July 20, 2016, the Tribunal adjourned the proceedings. Id. at ¶ 37.

        36.       On August 16, 2016, the Tribunal issued the Award, ruling in favor of the Getma

Entities and finding Guinea liable. In the Award, a comprehensive 120-page decision, the



9
 A more detailed summary of the procedural history of the Arbitration is available on the ICSID
website. See ICSID, Case Details, Getma International and others v. Republic of Guinea (ICSID
Case No. ARB/11/29),
https://icsid.worldbank.org/en/Pages/cases/casedetail.aspx?CaseNo=ARB/11/29 (last accessed
August 8, 2019).


                                                  10
         Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 11 of 14



Tribunal found that Guinea “violated Articles V and VI of the Investment Code by the acts of the

Public Authorities which certain aggravating circumstances of the Termination Decree and the

Requisition Decree constitute.” Id. Enacting Terms, § IX (D).

       37.      The Tribunal concluded that Guinea’s conduct with respect to the Getma

Entities’ investment “constitute[d] an illegal expropriation,” and a “violation of the most basic

standard of treatment under customary international law.” Id. at ¶¶ 379, 383, 388.

       38.      As also stated in Paragraph 2 above, the Award orders Guinea to pay to the

Getma Entities the following:

               a.      $278,246.18 to indemnify the Getma Entities for the prejudice linked to

crisis management (id. ¶ 431);

               b.      $223,640 to indemnify the Getma Entities for the prejudice linked to the

non-restitution of a portion of the requisitioned goods (id. ¶ 449);

               c.      Interest capitalized annually on the foregoing amounts accruing from

March 8, 2011 until September 30, 2013 and from June 17, 2014 up to the date of effective full

payment (id. ¶ 465); and

               d.      $340,000 to compensate the Getma Entities for 40% of the cost of

arbitration. Id. ¶ 478. See also Enacting Terms.

       39.     Article 52(4) of the ICSID Additional Facility Arbitration Rules provides that an

award “shall be final and binding on the parties.” The Award is therefore final and binding.

                                  LEGAL BASIS FOR RELIEF

       40.     Article 54(1) of the ICSID Convention requires Contracting States to “recognize

an award rendered pursuant to [the] Convention as binding and enforce the pecuniary obligations

imposed by that award within its territories as if it were a final judgment of a court in that State.”




                                                   11
         Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 12 of 14



       41.     To fulfill this obligation, the United States passed implementing legislation that

provides:

               An award of an arbitral tribunal rendered pursuant to chapter IV of
               the [ICSID] convention shall create a right arising under a treaty of
               the United States. The pecuniary obligations imposed by such an
               award shall be enforced and shall be given the same full faith and
               credit as if the award were a final judgment of a court of general
               jurisdiction of one of the several States. The Federal Arbitration
               Act (9 U.S.C. § 1 et seq.) shall not apply to enforcement of awards
               rendered pursuant to the [ICSID] convention.

22 U.S.C. § 1650a(a)

       42.     Arbitral awards issued against a foreign state pursuant to the ICSID Convention

may be enforced by bringing a plenary action in federal court in compliance with the

requirements for commencing a civil action under the Federal Rules of Civil Procedure, and with

the personal jurisdiction, service, and venue requirements of the FSIA. See Micula v. Gov’t of

Romania, 104 F. Supp. 3d 42, 49-50 (D.D.C. 2015).

       43.     Awards issued in accordance with the ICSID Convention may not be subject to

collateral attack in enforcement proceedings. 22 U.S.C. § 1650a. Additionally, “member states’

courts are . . . not permitted to examine an ICSID award’s merits, its compliance with

international law, or the ICSID tribunal’s jurisdiction to render the award; under the [ICSID]

Convention’s terms, they may do no more than examine the judgment’s authenticity and enforce

the obligations imposed by the award.” See Mobil Cerro Negro, Ltd. V. Bolivarian Republic of

Venezuala, 863 F.3d 96, 102 (2d Cir. 2017). Thus, the ICSID Convention “reflects an

expectation that the courts of a member nation will treat the award as final.” Id.; ICSID

Convention Arts. 53(1), 54(1).

       44.     Consistent with this understanding, 22 U.S.C. § 1650a(a) provides that the FAA

“shall not apply to enforcement of awards rendered pursuant to the convention,” thus “mak[ing]



                                                12
          Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 13 of 14



[defenses under the FAA] unavailable to ICSID award-debtors in federal court proceedings.”

Mobil Cerro, 863 F.3d at 120-21.

        45.      District courts therefore enforce ICSID awards without allowing merit-based

challenges to enforcement of the awards. See, e.g. Duke Energy Int’l Peru Investments No. 1,

Ltd. V. Republic of Peru, 904 F. Supp. 2d 131, 132-34 (D.D.C. 2012).

                  THE AWARD MUST BE RECOGNIZED AND ENFORCED

        46.      Petitioner repeats and re-alleges the allegations in paragraphs 1 through 45 as if

set forth fully herein.

        47.      The Award is a binding arbitration award under the ICSID Convention and was

rendered in the Getma Entities’ favor.

        48.      The courts in the United States recognize and enforce awards issued pursuant to

the ICSID Convention. 22 U.S.C. § 1650a.

        49.       Therefore, Petitioners are entitled to an order enforcing the Award as a judgment

pursuant to Article 54 of the ICSID Convention and 22 U.S.C. § 1650a, and entering judgment

thereon in the amount of $841,886.18 USD, together with interest at the rate of 8.7% capitalized

annually on the amount of $501,886.18 from March 8, 2011 until September 30, 2013 and then

beginning on June 17, 2014 until the date of effective full payment.

        WHEREFORE, Petitioners respectfully request that the Court enter judgment in favor of

Petitioners and against Respondent and request that the Court issue an order:

        (a) confirming, recognizing, and enforcing the Award against the Republic of Guinea in

              the same manner as a final judgment issued by a court of one of the several states;

        (b) entering judgment in Petitioners’ favor in the amount of $841,886.18 USD, together

              with interest at the rate of 8.7% capitalized annually on the amount of $501,886.18




                                                  13
         Case 1:19-cv-02405-DLF Document 1 Filed 08/08/19 Page 14 of 14



           from March 8, 2011 until September 30, 2013 and then beginning on June 17, 2014

           until the date of effective full payment; and

       (c) granting such other and further relief as may be just and proper.

A proposed order is attached.

Dated: August 8, 2019

        Washington, D.C.

                                                     Respectfully submitted,

                                                     By: /s/ Daniel G. Morris                 _

                                                     William T. O’Brien (D.C. Bar No. 450891)
                                                     Daniel G. Morris (D.C. Bar No. 1018371)
                                                     John J. Hay (pro hac vice pending)
                                                     Catharine Luo (pro hac vice pending)

                                                     DENTONS US LLP
                                                     1900 K Street, NW
                                                     Washington, DC 20006
                                                     Tel: (202) 496-7500
                                                     Fax: (202) 496-7756
                                                     william.obrien@dentons.com
                                                     daniel.morris@dentons.com

                                                     DENTONS US LLP
                                                     1221 Avenue of the Americas
                                                     New York, NY 10020
                                                     Tel: (212) 768-6700
                                                     Fax: (212) 768-6800
                                                     john.hay@dentons.com
                                                     catharine.luo@dentons.com

                                                     Attorneys for Petitioners Frederique Levy and
                                                     Xavier Brouard as Liquidators of Getma
                                                     International, Necotrans Holding, Getma
                                                     International Investissements, and NCT
                                                     Infrastructure & Logistique




                                                14
